DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09 December 2020 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 09 December 2020.  
Claims 1–14 and 16–20 are currently pending.
Claims 1–8, 14, and 16–20 have been examined.
Claims 9–13 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1–8, 14, and 16–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Linehan (US 6,327,578 B1), in view of Johnson (US 2006/0235761 A1), Brand et al. (WO 2010/064128 A2) (“Brand”), and Venugopalan et al. (US 2016/0239833 A1) (“Venugopalan”).
As per claim 1, Linehan teaches a computer-implemented method, comprising: 
transmitting, by a certified server to an uncertified server, a license certificate that authorizes the uncertified server to perform service interaction with the certified server (1:29–32; 1:64–65; 4:11–16, uncertified server includes the certificate in a message, which at least fairly suggests that the certificate was transmitted from the certified server to the uncertified server at a prior point in time);
receiving, by the uncertified server, a linking request sent by a terminal device (5:55–57), wherein the linking request corresponds to a user account (12:57–67); 
obtaining, by the uncertified server, a signed license certificate based on signing the license certificate that is authorized by the certified server to the uncertified server (2:7–10; 4:11–16);
transmitting, from the uncertified server to the terminal device, a predetermined instruction including the signed license certificate based on the linking request, wherein the predetermined instruction instructs the terminal device to send a real service account request including the signed license certificate to the certified server based on predetermined instruction (4:11–16; 5:58–6:3); 
verifying, by the certified server, the signed license certificate (4:24–28; 6:8–13);
in response to verifying the signed license certificate, generating, by the certified server, a virtual service account identifier for the user, wherein the virtual service account identifier 
transmitting, by the certified server, the virtual service account identifier to the terminal device (6:28–35; fig. 2A);
receiving, by the uncertified server from the terminal device, the virtual service account identifier generated by the certified server (6:39–50; fig. 2A); and 
linking, by the uncertified server, the received virtual service account identifier to the user account (6:39–50; 13:43–61). 
Linehan does not expressly disclose the user account is “logged in by a user to the uncertified server.” First, this particular phrase is nonfunctional descriptive language and therefore is not given patentable weight to overcome Linehan. Second, even if it were to be given patentable weight, Johnson teaches a merchant may establish an account with an end-user before conducting a first transaction and the end-user may then access that account via a user established login and password each time the end-user conducts a transaction with the merchant ([0006]). 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Linehan so that the user is logged into a merchant account as taught by Johnson. One would have been motivated to do so in order to track purchase activity of the user. 
Furthermore, even though Linehan teaches the real service account request including “consumer identity and authentication information, such as a userid” (5:67–6:1), Linehan does not expressly disclose the real service account request “including a real service account.” First, the inclusion of particular data or content, in the form of “real service account,” within the real 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the real service account of Brand for the userid of Linehan. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Further still, Linehan does not expressly disclose that the virtual service account identifier for the user is “based on a terminal device parameter and the real service account or based on a time and the real service account.” However, Venugopalan teaches generating a virtual service account identifier based on a terminal device parameter and the real service account or based on a time and the real service account ([0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Linehan to generate the virtual service account identifier as taught by Venugopalan. One would have been motivated to do so in order to limit use of the real service account to a particular device (Venugopalan [0019]) or to make it highly unlikely that another transaction uses a copied virtual service account identifier (Venugopalan [0049]). 
As per claim 2, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein transmitting, from the uncertified server to the terminal 
As per claim 3, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein the predetermined instruction includes a port number and call instructions associated with the certified server (Linehan 5:14).
As per claim 4, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein the virtual service account identifier is a unique virtual service account identifier corresponding to the real service account (Linehan 6:15–37). 
As per claim 5, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, further comprising: receiving, at the uncertified server, a service request sent by the terminal device, wherein the service request corresponds to the user account; identifying, based on the service request, the virtual service account identifier linked to the user account and associated with the service request; and transmitting, by the uncertified server, the virtual service account identifier and the service request to the certified server associated with the service request, wherein the certified server can determine a real service account corresponding 
As per claim 6, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 5, further comprising: receiving, by the uncertified server, a service processing result associated with the service processing based on the real service account and the service request performed by certified server; and transmitting, by the uncertified server, the service processing result for display to the terminal device (Linehan 6:48–50). 
As per claim 7, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein the uncertified server is a server that does not have qualifications for operating at least one service, and wherein the certified server is a server that has qualification for operating the at least one service (Linehan fig. 2A). 
As per claim 8, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein the uncertified server is associated with a merchant system, and wherein the certified server is associated with a payment system, wherein the real service account comprises a real bank card number, and wherein the virtual service account identifier comprises a virtual bank card number (Linehan fig. 2A). 
Claims 14 and 16–20 contain language similar to claims 1–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 14 and 16–20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new citations to Linehan noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685